Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7 July 2020 have been fully considered but they are not persuasive.
Applicant’s arguments seem to revolve around a fundamental misunderstanding of the role of the Physical Downlink Control Channel (PDCCH) and its relation to Downlink Control Information (DCI). Applicant states that “. . . the DCI/PDCCH is sent in a search space; since a DCI/PDCCH sent in a search space is different from a search space in which a PDCCH is sent, . . . “group common DCI” in Babaei cannot be considered to be equivalent to features about “search space” in claim 1.”
Although the PDCCH and DCI are often referred to together, they are separate entities. The PDCCH is a physical layer transport channel. It exists in a certain portion of the utilized frequency spectrum and the user equipment (UE) decodes PDCCH candidates in a search space. The PDCCH acts as a transport system for higher layer data, similarly to how a telephone land line is a physical transportation media, which is distinct from the voice traffic said media carries. The data transmitted over the PDCCH such as the DCI is utilized by the UE to receive any data intended for device such as where in time and space the UE can expect to receive data. 
The UE is given a search space to perform a detection of a PDCCH candidate. The search space is utilized to determine where in time and space the PDCCH exists. A UE needs to know which frequency to search and what times to search said frequency. PDCCH transmits multiple types of scheduling information to the UE in a form of DCI. DCI and PDCCH is not “sent in a search space” as applicant has suggested. The search space is where the PDCCH can be found. The UE scans the search space to find relevant PDCCH and when this is found, DCI can be transmitted to the UE over the PDCCH.
One of the types of search spaces which exists is called a Group Common search space. This would be utilized to determine a group common PDCCH which would transport group common DCI. Examiner has included copies of two websites to help clarify the relationships between search space, PDCCH, DCI, and RNTI. They are not utilized as an additional reference but simply to clarify the operation of the network (Examiner also understands that the submitted documents do not have an earlier effective filing date than the application, but that is irrelevant since they are not being utilized as a rejection, but only to clarify). They are based upon multiple technical specification of the 3rd Generation Partnership Partner (3GPP) group. Such specifications are incorporated by reference into Babaei (see Fig. 1, [0184]). 
The amended claims do not overcome the art of record and remain rejected.

Claim Rejections - 35 USC § 102
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim(s) 1, 4, 16, 19, 68, and 70 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei, U.S. Patent Publication No. 2018/0279358.
	Babaei teaches:

1. (Currently Amended) A method for configuring a search space of a physical downlink control channel (PDCCH), applied to a network device, comprising:
	transmitting PDCCH configuration information to a user equipment (UE), wherein the PDCCH configuration information is for indicating at least one search space of a PDCCH of the UE, and the search space is a group common search space, wherein the search space of the PDCCH is a space in which the UE performs detection of the PDCCH; (device monitors group common search space, [0238], the response to arguments above contains an explanation of the relation between search space, PDCCH, and DCI);
	wherein types of downlink control information (DCI) transmitted by the network device with the different types of search spaces are different (group common DCI and UE specific DCI are utilized, [0238];
	in a case that the search space is the group common search space, a starting position of the search space of the UE is irrelevant to an identity of the UE (group common DCI corresponds to RNTI commonly configured for a group of UEs, [0238], which is not tied to a UEs identity, several types of RNTI are used [0238]).

4. (Previously Presented) The method according to claim 1, wherein in a case that the search space is the group common search space, the DCI comprises at least one of:
	DCI for transmitting a group based power control command, DCI for transmitting group based slot format information, or DCI for transmitting group based resource preemption indication (DCI contains a slot format indication, [0238]).

16. (Currently Amended) A method for monitoring a search space of a physical downlink control channel (PDCCH), applied to a user equipment (UE), comprising:
	receiving PDCCH configuration information transmitted by a network device, wherein the PDCCH configuration information is for indicating at least one search space of a PDCCH of the UE (device monitors group common search space, [0238], the response to arguments above contains an explanation of the relation between search space, PDCCH, and DCI)), the search space is:
	a group common search space, wherein the search space of the PDCCH is a space in which the UE performs detection of the PDCCH, and types of downlink control information (DCI) transmitted by the network device with the different types of search spaces are different (group common DCI and UE specific DCI are utilized, [0238]); and
	monitoring the search space of the PDCCH of the UE indicated by the PDCCH configuration information, and receiving DCI corresponding to the search space of the PDCCH of the UE (device monitors group common search space, [0238]);
	wherein in a case that the search space is the group common search space, a starting position of the search space of the UE is irrelevant to an identity of the UE (group common DCI corresponds to RNTI commonly configured for a group of UEs, [0238], which is not tied to a UEs identity, several types of RNTI are used [0238])).

19. (Previously Presented) The method according to claim 16, wherein in a case that the search space is the group common search space, the receiving the DCI corresponding to the search space of the PDCCH of the UE comprises at least one of:
	receiving DCI for transmitting a group based power control command, receiving DCI for transmitting group based slot format information, or, receiving DCI for transmitting group based resource preemption indication (DCI contains a slot format indication, [0238]).

68. (Currently Amended) A user equipment (UE), comprising:
	a processor, a memory, and a program stored on the memory and executable by the processor, wherein, when the program receiving PDCCH configuration information transmitted by a network device, wherein the PDCCH configuration information is for indicating at least one search space of a PDCCH of the UE (group common DCI and UE specific DCI are utilized, [0238]), the search space is:
	a group common search space, wherein the search space of the PDCCH is a space in which the UE performs detection of the PDCCH (in the response to arguments above, an explanation is provided regarding the relation between PDCCH, search space, and DCI), and types of downlink control information (DCI) transmitted by the network device with the different types of search spaces are different (group common DCI and UE specific DCI are utilized, [0238]); and
	monitoring the search space of the PDCCH of the UE indicated by the PDCCH configuration information, and receiving DCI corresponding to the search space of the PDCCH of the UE (device monitors group common search space, [0238]);
	wherein in a case that the search space is the group common search space, a starting position of the search space of the UE is irrelevant to an identity of the UE (group common DCI corresponds to RNTI commonly configured for a group of UEs, [0238], which is not tied to a UEs identity, several types of RNTI are used [0238)).

70. (Previously Presented) The UE according to claim 68, wherein in a case that the search space is the group common search space, the receiving the DCI corresponding to the search space of the PDCCH of the UE comprises at least one of:
	receiving DCI for transmitting a group based power control command, receiving DCI for transmitting group based slot format information, or, receiving DCI for transmitting group based resource preemption indication (DCI contains a slot format indication, [0238]).

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Babaei as applied to claim 1 above, and further in view of 3GPP Document R1-1711090.
	Babaei teaches a mobile communications network. Babaei does not teach utilizing a core resource set (CORESET). R1-1711090 teaches CORESET. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Babaei to incorporate the known technique of CORESET transmission as taught by R1-1711090 in order to obtain the predictable result of improving resource provisioning.
	The combination teaches:

2. (Previously Presented) The method according to claim 1 method according to wherein the group common search space is used by a group including M UEs, one or more group common search spaces correspond to one control resource set, and M is a positive integer greater than or equal to 2 (UE determines NR-PDCCH candidates based on the search space configured for the UE out of the resources in the control resource set, therefore CCE formulation and the PDCCH candidate-to-CCE
mapping should be properties of the control resource set, different control resources may contain different types of search space, section 2.3, R1-1711090).

	Claims 9, 10, 24, 72, and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei as applied to claims 1, 16, and 70 above, and further in view of 3GPP document R1-1710654.
	Babaei teaches a mobile communications network. Babaei does not teach quasi-co-location (QCL). R1-1710654 teaches QCL. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of Babaei to incorporate the known technique of QCL as taught by R1- 1710654 in order to obtain the predictable result of better channel estimation.
	The combination teaches:

9. (Original) The method according to claim 4, wherein the PDCCH transmitted with the group common search space has a QCL relationship with a synchronization signal or a group of synchronization signals, and the synchronization signal or the group of synchronization signals are configured by the network device (SS block is the QCL reference for receiving UE-common or UE-group common NR- PDCCH, section 2, observation 1, R1-1710654); or,
	wherein the PDCCH transmitted with the group common search space has a QCL relationship with a channel state information-reference signal (CSI-RS) or a group of CSI-RSs, and the CSI-RS or the group of CSI-RSs are configured by the network device.

10. (Previously Presented) The method according to claim 9, wherein the PDCCH configuration information comprises search space position information of the UE, and a position of the search space of the UE is irrelevant to the identity of the UE (device monitors group common search space, [0238], Babaei), and wherein the search space position information of the UE comprises at least one of:
	the starting position of the search space of the UE (DCI comprises scheduling information and resource allocation information, this is considered functionally equivalent of the starting position of the search space), a control channel element (CCE) aggregation level of the search space of the UE, or the quantity of PDCCH candidate resources of the search space of the UE; or,
	wherein search space position information of the UE is pre-configured by a protocol, and a position of the search space of the UE is irrelevant to the identity of the UE, and wherein the search space position information of the UE comprises at least one of: the starting position of the search space of the UE, a CCE aggregation level of the search space of the UE, or the quantity of PDCCH candidate resources of the search space of the UE.

24. (Original) The method according to claim 19, wherein the PDCCH transmitted with the group common search space has a QCL relationship with a synchronization signal or a group of synchronization signals, and the synchronization signal or the group of synchronization signals are configured by the network device (SS block is the QCL reference for receiving UE-common or UE-group common NR- PDCCH, section 2, observation 1, R1-1710654); or,
	wherein the PDCCH transmitted with the group common search space has a QCL relationship with a channel state information-reference signal (CSI-RS) or a group of CSI-RSs, and the CSI-RS or the group of CSI-RSs are configured by the network device.

72. (Previously Presented) The UE according to claim 70, wherein the PDCCH transmitted with the group common search space has a QCL relationship with a synchronization signal or a group of synchronization signals, and the synchronization signal or the group of synchronization signals are configured by the network device (SS block is the QCL reference for receiving UE-common or UE-group common NR- PDCCH, section 2, observation 1, R1-1710654).

73. (Previously Presented) The UE according to claim 70, wherein the PDCCH transmitted with the group common search space has a QCL relationship with a channel state information-reference signal (CSI-RS) or a group of CSI-RSs, and the CSI-RS or the group of CSI-RSs are configured by the network device (SS block is the QCL reference for receiving UE-common or UE-group common NR-PDCCH, section 2, observation 1, R1-1710654).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463